Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (2007/0138409) in view of Patel (2005/0208290).
	Regarding claim 1, Daniel discloses a structured surface part to be irradiated for a radiation capturing device, comprising: an arrangement area defining a surface area of the structured surface part (Daniel, 212): a plurality of protrusions (Daniel, Fig. 9, areas between gaps 904) arranged in the arrangement area, wherein the protrusions comprise a photosensitive material mixture at least containing particles having radiation-relevant properties (Daniel, [0018]), a binder and a cured 
	Daniel lacks explicit teaching of “a non-polymerizable material”.  
	Patel teaches the incorporation of plasticizers into a phosphor particle / binder system for their ordinary purpose, which is to increase the plasticity of the resultant scintillator body.  (Patel, paragraphs [0073] et seq., plasticizer 25; note that plasticizer, as used in the art of polymers, refers to an additive that does not form part of the polymer chain and changes the bendability or rigidity of the resulting polymer product.)
	Regarding claim 2, the combination of Daniel and Patel further teaches the bendability of the structured surface part is defined by a combination of the non-polymerizable material and the photosensitive component (this is the definition of a plasticizer).
	Regarding claim 3, Daniel further discloses the particles having radiation-relevant properties comprise at least one scintillating material dispersed in or mixed with at least one of the photosensitive component and the binder.  (Daniel [0018])
	Regarding claim 4, Daniel further discloses a first layer of a protrusion contains a first scintillating material and a second layer of the protrusion contains a second scintillating material. (Daniel, [0034], “Also, the kind of scintillating material may differ from layer to layer.”)
	Regarding claim 5, Daniel further discloses a substrate defines at least one of the arrangement area, or and the surface area- of the structured surface part. (Daniel, substrate 212)

	Regarding claim 7, Daniel further discloses the reflector comprises at least one top reflector layer, arranged on at least an outermost layer of the respective pixel and facing away from the substrate. (Daniel, Fig. 11, 1112)
	Regarding claim 8, Daniel further discloses the reflector comprises at least one between-pixels reflector layer, arranged in a gap between two individual pixels. (Daniel, Fig. 11, 1112)
	Regarding claim 9, Daniel further discloses the reflector contains reflective particles in an organic binder. (Daniel, [0020])
	Regarding claim 10, Daniel further discloses the reflector is a reflective thin film or reflective sheet. (Daniel, [0026])
	Regarding claim 11, Daniel further discloses the reflector is formed by the substrate that is made from a material having reflecting properties. (Daniel, [0018])
	Regarding claim 12, Daniel further discloses the reflector is bendable. (Daniel, [0020], many of the listed reflector options, including ink and silver paste, are bendable)
	Regarding claim 13, Daniel further discloses the particles containing radiation-relevant properties contain particles that partly or completely absorb X-rays or gamma rays or at least a part of their respective spectrum. (Inherent, scintillators absorb x or gamma radiation before re-emitting lower frequency secondary radiation, that is what is meant by “scintillator”)
	Regarding claim 14, Daniel further discloses an X-Ray detector, comprising a structured surface part according to claim 1, and an optical detector arranged in optical communication with the structured surface part. (Daniel, [0018], “Substrate 212 may include an image sensor array.”)

Daniel lacks explicit teaching of “a non-polymerizable material”.  
	Patel teaches the incorporation of plasticizers into a phosphor particle / binder system for their ordinary purpose, which is to increase the plasticity of the resultant scintillator body.  (Patel, paragraphs [0073] et seq., plasticizer 25; note that plasticizer, as used in the art of polymers, refers to an additive that does not form part of the polymer chain and changes the bendability or rigidity of the resulting polymer product.)
	Regarding claim 16, the combination of Daniel and Patel further teaches adjusting bendability of the structured surface part by combining the non-polymerizable material and the photosensitive component.  (Patel, paragraphs [0073] et seq.)
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884